United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3911
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Santos Fidel Portillo,                    *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: May 7, 2008
                                 Filed: May 27, 2008
                                  ___________

Before MURPHY, JOHN R. GIBSON, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Santos Fidel Portillo was found guilty by a jury of conspiring to distribute and
distributing methamphetamine. After this court twice vacated his sentence and
remanded for resentencing, the district court1 imposed a 188-month prison sentence.
On his now third appeal, Portillo argues that the district court erred in denying him the
opportunity to object to the obstruction-of-justice enhancement because this court did
not specifically resolve the issue in either of its remands.



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       We conclude that the district court properly refrained from considering the
issue, as it could have been raised in Portillo’s first appeal. See United States v.
Thompson, 335 F.3d 782, 784-85 (8th Cir. 2003). Accordingly, the judgment is
affirmed.
                       ______________________________




                                        -2-